Citation Nr: 0318523	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a "helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had verified active duty from August 1964 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied permanent incapacity for 
self-support of the veteran's daughter.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  In a rating decision dated in August 1983, the RO denied 
entitlement to VA benefits on the basis of permanent 
incapacity for self support for the veteran's daughter and 
notified the veteran of that decision; he did not appeal. 

3.  Evidence has been received subsequent to the RO's August 
1983 final decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

4.  In May 1983, two months prior to her 18th birthday, the 
veteran's daughter was diagnosed with schizophrenia, chronic 
undifferentiated type, in remission.

5.  The veteran's daughter was not permanently incapable of 
self-support, prior to her 18th birthday.




CONCLUSIONS OF LAW

1.  The August 1983 RO decision that denied entitlement to VA 
benefits on the basis of permanent incapacity for self 
support for the veteran's daughter is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

2.  New and material evidence has been received since the 
August 1983 decision of the RO to reopen the claim of 
entitlement to VA benefits on the basis of permanent 
incapacity for self support for the veteran's daughter.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The veteran's daughter may not be recognized as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of eighteen.  38 
U.S.C.A. §§ 101(4), 5107 (West 2002); 38 C.F.R. §§ 3.57, 
3.356 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1983, the veteran filed a claim for permanent 
incapacity for self support for his daughter, his only child.  
Based on the reported birth date of July 1965, she had just 
turned 18 years of age.  He submitted a statement from G. 
Greeson, Jr., M.D., who wrote in a May 1983 letter that he 
had been treating the veteran's daughter for approximately 
eighteen months.  She had been hospitalized in January 1980 
for a psychotic reaction, but with high doses of a major 
tranquilizer, she was able to achieve a remission in 
symptoms.  Dr. Greeson wrote that she had not fully recovered 
to her previous state of total mental health and was today 
diagnosed as having schizophrenia, chronic undifferentiated 
type, in remission.  Generally, she had been able to get 
through school, and yet her interpersonal skills and coping 
mechanisms remained "shaky at times."  She would remain on 
medication indefinitely and continue to be seen 
intermittently as an outpatient.  Her prognosis was fair to 
good, although there was real doubt that her remission would 
ever reach the level of coping and absence of anxiety she 
achieved prior to 1980.

In an August 1993 rating decision, the RO determined that the 
veteran's daughter was not shown to have been permanently 
incapable of self support prior to her eighteenth birthday in 
July 1983.  The veteran was notified of this decision in a 
letter also dated in August 1993.  

In November 1983, the veteran submitted a VA Form 21-673C, 
Request for Approval for School Attendance.  On this form, 
dated in May 1983, he indicated that his daughter was 
currently enrolled as a full time student taking college 
English taught in High School.  She was going to start 
college in September and expecting to study nursing.

In March 1992, the veteran responded to a Status of 
Dependents Questionnaire indicating that he had one daughter, 
and that she was diagnosed at the age of 15 with 
schizophrenia.  He stated that her condition seemed to be 
under control and in remission and she was on her own at the 
present.

In August 1999, the veteran filed a VA Form 21-686C, 
Declaration of Status of Dependents.  He named his daughter 
as a dependent, noting that she had recently been released 
from a facility in July 1999 and was not doing well.  He also 
submitted copies of his discharge papers, his retirement 
orders from the Army, a birth certificate for his daughter, 
and an April 1983 letter from Dr. Greeson identifying the 
veteran's daughter as a patient of his since 1981.  He 
outlined her history and made the following assessments:

I believe that this young woman has 
recovered substantially from her initial 
psychotic episode.  There do seem at 
times to be deficits of interpersonal 
relatedness.  However she has been able 
to continue in school and in most 
activities. 
. . . . 
She carries a diagnosis of 
undifferentiated schizophrenia, chronic, 
in remission.  It is anticipated that she 
will be on medication for an indefinite 
period of time . . . .  Prognosis, 
however, appears to be good.  She has a 
supportive family and she has many 
interpersonal skills despite her 
suspiciousness and her tendency to be 
quite anxious.  I certainly think she 
could benefit from vocational 
rehabilitation services and would 
encourage her to do so.

Two additional letters from Dr. Greeson, dated in December 
1986, and December 1994, were also submitted.  These provided 
updates on the veteran's daughter's progress to date.

A December 1999 letter from S. Hudek, M.D., states that the 
veteran's daughter had been under her care since January 
1995.  The letter included a review of the psychiatric 
history of the veteran's daughter.

In October 2000, the veteran submitted another letter from 
Dr. Greeson, dated in October 1989.  This letter stated that 
the veteran's daughter remained diagnosed as suffering from 
chronic undifferentiated schizophrenia.  She had been working 
recently for the Department of Human Services where she had 
been experiencing troubles on the job.  Dr. Greeson added 
that the veteran's daughter's condition had been in 
remission, but could be expected to be chronic and likely to 
give her chronic and intermittent troubles her whole life. 

In a February 2001 letter, Dr. Hudek stated that the 
veteran's daughter carried a diagnosis of schizoaffective 
disorder and that she had had two psychiatric admissions in 
1999.  She noted that she considered the veteran's daughter 
to be disabled because of her mental illness.

In the veteran's March 2001 substantive appeal, he described 
his daughter's history of difficulty with school and 
employment.  He also submitted a letter from the community 
manager where the veteran's daughter was living complaining 
about numerous disturbances at the unit owned by the veteran.  
Several letters were submitted from E. Dozier, M.D.  In these 
he indicated that he had first seen the veteran's daughter in 
January 1990 when she was referred for medication management.  
Letters from the Department of Human Services dating from 
1990 were also submitted by the veteran chronicling numerous 
complaints about her job performance and disciplinary action.

In a May 2001 personal hearing, the veteran testified that 
his daughter functioned well on medication but would suffer 
recurrent relapses of her schizophrenia each time she was 
taken off her medication.  He described her history of 
treatment by various doctors, but stated that at the time his 
daughter turned 18 years of age, she was being treated for 
her psychiatric problems only by Dr. Greeson.  He indicated 
also that she was currently in receipt of disability benefits 
from the Social Security Administration (SSA).  

Records of H. Lowry, M.D., were submitted in June 2001 
showing the veteran's daughter's treatment from November 1970 
through June 1996.  Treatment by Dr. Lowry was primarily for 
medical complaints.  Included with these records were two 
letters from A. Mayberry, M.D., who treated the veteran's 
daughter for two episodes of acute psychosis in December 1979 
and January 1980.  She was noted at the time to be responding 
well to anti-psychotic medication.

Dr. Greeson was contacted for records of treatment of the 
veteran's daughter but in June 2001 he wrote that she had not 
been seen in more than 7 years and all records of her 
treatment had been destroyed.

VCAA - The Duty to Notify and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new regulations in the October 2002 
supplemental statement of the case (SSOC).

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the October 1999 and August 2000 rating decisions, the 
statement of the case (SOC) issued in February 2001, the SSOC 
issued in October 2002, as well as letters sent to him 
informed him of the information and evidence needed to 
substantiate his claim for permanent incapacity for self-
support for his daughter and complied with VA's notification 
requirements.  VA must also inform the veteran which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  It is apparent from his communications with VA that 
he is aware of the evidence needed to establish entitlement 
to VA dependent benefits for his daughter, and what evidence 
VA would/did obtain on his behalf and no further notice is 
required to comply with VCAA.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  The Board concludes that VA 
has complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed.  The RO has obtained all identified 
records of the veteran's daughter's treatment contemporaneous 
with her 18th birthday.  This includes contacting both Drs. 
Greeson and Lowry, the physicians treating the veteran's 
daughter at that time.  The veteran and his wife have been 
provided the opportunity to present evidence and testimony at 
a hearing before a hearing officer at the RO.  The veteran 
has not referenced any unobtained evidence that might 
substantiate his claim or that might be pertinent to the 
basis of the denial of the claim.  There is sufficient 
evidence to decide the claims.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for entitlement 
to VA dependent benefits for his daughter and that the 
requirements of the VCAA have been met.  

Legal Criteria for Reopening Claims

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  38 C.F.R. §§ 20.302, 20.1103 (2002). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to VA 
benefits has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in August 1999, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In any event, the Board's 
decision is the same under the old or the new regulation.  
All citations in this decision refer to the "old" version 
of 38 C.F.R. § 3.156.

Legal Criteria for Establishing Entitlement to Benefits as a 
"Helpless Child"

Under 38 U.S.C.A. § 101(4)(A)(ii), an unmarried individual 
over the age of 18 may still qualify as a "child" of the 
veteran, and eligible for benefits, if he or she, "before 
attaining the age of eighteen years, became permanently 
incapable of self-support".  38 U.S.C.A. § 101(4)(A)(ii), see 
also 38 C.F.R. § 3.57(a)(1)(ii)(2002) (providing similar 
definition of "child").  In determining whether an individual 
is entitled to the status of "child" by virtue of permanent 
incapability of self-support, "an adjudicatory body's focus 
of analysis must be on the [individual's] condition at the 
time of his or her 18th birthday".  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  

38 C.F.R. § 3.356 describes the conditions which determine 
permanent incapacity for self-support. 

(a)	Basic determinations. A child must be shown to be 
permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the 
age of 18 years. 
(b)	 Rating criteria.  Rating determinations will be 
made solely on the basis of whether the child is 
permanently incapable of self-support through his own 
efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on 
competent evidence of record in the individual case.  

38 C.F.R. § 3.356 (2002).

Analysis

As a preliminary matter, the Board notes that the issue of 
permanent incapacity of the veteran's child was the subject 
of an August 1983 rating decision.  In the rating decision on 
appeal, the RO did not consider the issue of whether new and 
material evidence had been submitted to reopen the claim, but 
reopened the claim and proceeded to deny the claim as not 
well grounded.  As noted above, the VCAA eliminated the 
concept of a well-grounded claim; however, the RO shortly 
thereafter denied the claim on the merits in an August 2000 
rating decision based on all the evidence of record.  The 
RO's decision to reopen however is not binding on the Board.  
The Board must make an independent determination of whether 
the new and material evidence requirement has been met, 
regardless of whether the RO adjudicated the claim on the 
merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996).  

The last final decision is the August 1983 rating decision.  
In that decision, the RO noted that the evidence did not show 
that the veteran's daughter was permanently incapable of self 
support prior to her eighteenth birthday.  The veteran was 
notified of that decision in a letter dated August 1983.  He 
did not appeal, and the decision became final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  
Since then, new evidence has been obtained including an April 
1983 letter from G. Greeson, Jr., M.D.  This letter discusses 
the treatment of the veteran's daughter and her capacity for 
vocational rehabilitation prior to her 18th birthday.  As 
such, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
and the claim is therefore reopened.  38 C.F.R. § 3.356.

Having reopened the claim, the Board now considers whether 
the veteran's daughter is a "child" of the veteran who became 
helpless or permanently incapable of self-support, prior to 
reaching the age of eighteen years.  38 U.S.C.A. § 
101(4)(A)(ii).  In making such a determination, the focus of 
the analysis must be on the child's condition as of his or 
her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 443 
(1993).  In other words, for purposes of initially 
establishing helpless child status, the child's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  If a finding is made that the child was 
permanently incapable of self support as of his or her 
eighteenth birthday, then evidence of the child's subsequent 
condition becomes relevant for the second step of the 
analysis which is that VA has a burden of showing that there 
is improvement sufficient to render the child capable of 
self-support.  Id.  If the child is shown to be capable of 
self support at eighteen, VA is required to proceed no 
further. Id. 

There is no evidence indicating that the veteran's daughter 
was rendered permanently incapable of self-support prior to 
her 18th birthday.  Although there is considerable evidence 
relating to the veteran's daughter's mental condition and 
capacity for self-support following her 18th birthday, the 
Board must consider only the evidence of her capability for 
self support at the time of her 18th birthday in July 1983.  
The best evidence of this is the two letters written by Dr. 
Greeson, dating in April and May 1983, and the VA Form 21-
673C, Request for Approval for School Attendance, filled out 
by the veteran in May 1983.  According to Dr. Greeson, the 
veteran's daughter had been hospitalized in January 1980 for 
a psychotic reaction, but had since been able to achieve a 
remission in her symptoms.  In May 1983 her current diagnosis 
was "schizophrenia, chronic undifferentiated type, in 
remission."  (emphasis added).  Dr. Greeson wrote in April 
1983 that he believed the veteran's daughter had recovered 
substantially from her initial psychotic episode and was able 
to continue in school and in most activities.  More 
importantly he felt that her prognosis appeared to be good 
and he felt that she could benefit from vocational 
rehabilitation services, a recommendation he most likely 
would not have made if he had considered her permanently 
incapable of self-support.  In May 1983, two months prior to 
her 18th birthday, the veteran's daughter's schizophrenia was 
controlled by medication, and as evidenced by the veteran's 
Request for Approval for School Attendance, she was going to 
start college in September and expected to study nursing.  
The evidence supports that at the time she appeared to have 
at least some potential for self-support.  There is no 
evidence dated subsequent to the veteran's daughter's 18th 
birthday indicating that she was rendered incapable of self-
support prior to July 1983.  The post-18th birthday medical 
evidence is indicative only of the subsequent occurrence and 
severity of her mental condition and has no bearing on the 
veteran's daughter's capability to support herself prior to 
her 18th birthday.  The preponderance of the evidence is 
against the claim.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 


2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to recognition of the veteran's daughter as a 
"child" of the veteran on the basis of permanent incapacity 
for self- support before attaining the age of eighteen, is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

